1

2

3

4

5

6                                   UNITED STATES DISTRICT COURT

7                                           DISTRICT OF NEVADA

8                                                        ***

9        STEVEN BRAUNSTEIN,                                    Case No. 2:19-cv-01253-GMN-BNW
10                                           Petitioner,                         ORDER
              v.
11
         JAMES DZURENDA, et al.,
12
                                         Respondents.
13

14           Petitioner Steven Braunstein has submitted a petition for a writ of habeas corpus

15   (ECF No. 1-1). His application to proceed in forma pauperis is granted.

16           Petitioner has challenged the same amended judgment of conviction in at least

17   four previous actions filed in this court: 3:11-cv-00587-LRH-WGC; 3:13-CV-00666-

18   MMD-WGC; 2:14-cv-00853-JCM-VCF; 2:15-cv-00947-RFB-NJK. In the first action

19   listed, this court dismissed the habeas petition because all of the claims were

20   procedurally defaulted. The second, third, and fourth habeas petitions listed here were,

21   therefore, second or successive habeas corpus petitions. Henderson v. Lampert, 396

22   F.3d 1049, 1053 (9th Cir. 2005). Petitioner was required to obtain authorization from the

23   court of appeals before he could proceed with a second or successive petition. 28

24   U.S.C. § 2244(b)(3). This court dismissed both petitions because petitioner did not

25   have such authorization. Petitioner again lacks such authorization here, and this

26   petition shall also be dismissed with prejudice as second and successive. 1

27
     1
28     Braunstein first filed this petition in the Ninth Circuit Court of Appeals (see ECF No. 1-2). That court
     transferred it here merely because on its face it is an original petition, which would have to be filed here.
                                                           1
1
            Reasonable jurists would not find this conclusion to be debatable or wrong, and
2
     the court twill not issue a certificate of appealability.
3
            IT IS THEREFORE ORDERED that petitioner’s application for leave to proceed
4
     in forma pauperis (ECF No. 1) is GRANTED.
5
            IT IS FURTHER ORDERED that the Clerk shall DETACH and FILE the petition
6
     (ECF No. 1-1).
7
            IT IS FURTHER ORDERED that the petition is DISMISSED with prejudice as a
8
     successive petition.
9
            IT IS FURTHER ORDERED that petitioner’s motion for appointment of counsel
10
     (ECF No. 3) is DENIED as moot.
11
            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
12
            IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly
13
     and close this case.
14

15

16

17          DATED: 6 August 2019.

18

19                                                         GLORIA M. NAVARRO, CHIEF JUDGE
                                                           UNITED STATES DISTRICT COURT
20

21

22

23

24

25

26
27

28   However, what Braunstein is required to do is not merely file a petition in the appeals court but seek
     authorization from the appeals court to file a second and successive petition in this court.
                                                       2
